MEMO. ENDORSED

BSS HIM UEENSR ICM Bocument 8d FISE CSOD Baer oP"
PORTALE}|RANDAZZO

James A. Randazzo, Esq.
jrandazzo@PortaleRandazzo.com
Direct Dial: 914-359-2410

August 3, 2020

VIA ECF

Honorable Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10606

Re: Anthony DiPippo v. County of Putnam, et al.
17 Civ. 7948 (NSR)

Dear Judge Roman:

This firm represents the Defendants in the above matter. On consent, I am requesting that
the status conference scheduled for September 16, 2020 at 11:30 a.m. be adjourned to a date after
November 30, 2020 as Magistrate Judge McCarthy has extended the deadline to complete
discovery until that date. (See August 3, 2020 Minute Entry).

  

Thank you for your courtesies.
Rappeail,
AE Gp I oo
les A. Rand
JAR/ep

eC; Counsel of Record (Via ECF)

Due to the extension of the discovery cutoff date,
Defendants' request to adjourn the Status Conf. from Sept.
16, 2020 until Dec. 18, 2020 at 10:30 am is granted. Clerk
of the Court requested to terminate the motion — al

ae

| ELECTRONICALLY File’ Dated: August 3, 2020 SO ee a

 

> FILED:__8[3] 220 Ci

mess

———— ——— = Neon S. Roman, U.S.D.J.

 

245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
WWW.PORTALERANDAZZO.COM

MAIN: 914-359-2400 | Fax: 914-801-5447
